UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4895



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HAROLD ALEXANDOR HAWKINS, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-98-159)


Submitted:   May 18, 1999                 Decided:   October 26, 1999


Before WILKINSON, Chief Judge, and WIDENER and LUTTIG, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


David Lewis Epperly, Jr., EPPERLY, FOLLIS & SCHORK, P.C., Richmond,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
James B. Comey, Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold Hawkins, Jr. appeals his jury convictions and resulting

324 month sentence for conspiracy in violation of 21 U.S.C. § 846

(1994) and possession with intent to distribute in violation of 21

U.S.C.A. § 841 (West 1994 & Supp. 1999).   Hawkins claims on appeal

that the district court erred in finding that the Government estab-

lished sufficient chain of custody for crack cocaine introduced at

trial as cocaine purchased from Hawkins by a confidential infor-

mant.   We have reviewed the record and find no abuse of discretion

in admitting the evidence.    See United States v. Moore, 27 F.3d

969, 974 (4th Cir. 1994); United States v. Howard-Arias, 679 F.2d

363, 366 (4th Cir. 1982).

     Hawkins also claims that the court erred by increasing his

base offense level because of Hawkins’ role as an organizer or man-

ager. See U.S. Sentencing Guidelines Manual § 3B1.1(c) (1997). We

conclude that the court’s determination that Hawkins qualified for

the two-level enhancement is not clearly erroneous.     See United

States v. Withers, 100 F.3d 1142, 1147 (4th Cir. 1996).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 2